UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03726 Dreyfus New York Tax Exempt Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 05/31/2017 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York Tax Exempt Bond Fund, Inc. ANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Members Information 33 Officers of the Fund 36 FOR MORE INFORMATION Back Cover Dreyfus New York Tax Exempt Bond Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for Dreyfus New York Tax Exempt Bond Fund, Inc., covering the 12-month period from June 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly over the past year while bonds produced mixed returns in response to various economic and political developments. Equities began the reporting period in the midst of a sustained rebound from previous weakness as global economic data improved, commodity prices recovered, and U.S. monetary policymakers delayed additional rate hikes. After a bout of volatility in late June 2016, stocks continued to climb over the summer. The unexpected outcome of U.S. elections in November sent stocks sharply higher in anticipation of new fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of high-quality government bonds declined to historical lows early in the reporting period due to robust investor demand for current income. Yields moved higher in late 2016 in anticipation of short-term interest-rate hikes and more stimulative U.S. fiscal policies, but they receded in early 2017 when political uncertainty caused some of those expectations to moderate. In contrast, lower-rated corporate-backed bonds generally fared well throughout the reporting period in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through May 31, 2017, as provided by Thomas Casey and Daniel Rabasco, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended May 31, 2017, Dreyfus New York Tax Exempt Bond Fund achieved a total return of 0.98%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, achieved a total return of 1.46% for the same period. 2 The Index generally produced mildly positive returns during the reporting period amid fluctuating interest rates, changing supply-and-demand dynamics, and political uncertainty. The fund lagged its benchmark, mainly due to its relatively long average duration during times when interest rates climbed. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal, New York state, and New York City income taxes as is consistent with the preservation of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in municipal bonds that provide income exempt from federal, New York state and New York City income taxes. The fund invests at least 80% of its assets in municipal bonds rated, at the time of purchase, investment grade (i.e., Baa/BBB or higher), or the unrated equivalent as determined by The Dreyfus Corporation. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by The Dreyfus Corporation. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. Dollar-weighted average maturity is an average of the stated maturities of the bonds held by the fund, based on their dollar-weighted proportions in the fund. We focus on identifying undervalued sectors and securities. To select municipal bonds for the fund, we use fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and actively trade among various sectors based on their apparent relative values. Political and Economic Factors Weighed on Municipal Bonds The reporting period began on a positive note amid rebounding commodity prices, subdued inflationary pressures, and indications that the Federal Reserve Board (the “Fed”) would delay expected short-term rate hikes. Income-oriented investors reached for competitive after-tax yields in the low-interest-rate environment, driving municipal bond prices higher. The rally ended later in the summer of 2016 when issuers came to market with a flood of new municipal securities. Market declines accelerated in November after the unexpected election of a new presidential administration, which sparked uncertainty regarding potential changes in tax policy. Moreover, rate hikes from the Fed in December 2016 and March 2017 put upward pressure on bond yields and downward pressure on prices. However, municipal bonds recouped previous losses over the first five months of 2017 as supply-and-demand 3 DISCUSSION OF FUND PERFORMANCE (continued) imbalances moderated and investors recognized that tax reform will take time and political capital to enact. Although growth in tax revenues has slowed, and several states are facing pressure from underfunded pension systems, credit conditions have remained stable for most municipal bond issuers, including the state and city of New York. Long Duration Posture Dampened Fund Results The fund’s performance compared to the Index during the reporting period was undermined to a degree by its interest-rate strategies. A relatively long average duration and an emphasis on municipal bonds with maturities of 15 years and longer proved supportive during market rallies, but the same positioning made the fund more sensitive to rising interest rates during the fall of 2016. Our sector allocation and security selection strategies produced better relative results. An emphasis on higher-yielding revenue-backed bonds and a correspondingly underweighted position in lower-yielding general obligation bonds enabled the fund to maintain a yield advantage over the Index. The fund achieved particularly favorable contributions from revenue bonds backed by airports and New York’s settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of exposure to distressed Puerto Rico securities. These positions more than offset relatively weak results from municipal bonds backed by revenues from higher-quality, lower-yielding bonds, including those backed by essential municipal services, such as public power plants. Positioned for a Constructive Market Environment The municipal bond market recently has shown signs of renewed strength. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective. In addition, municipal bonds historically have proved less sensitive to rising short-term interest rates than U.S. Treasury securities with comparable maturities. As of the end of the reporting period, we have maintained the fund’s emphasis on higher-yielding revenue-backed bonds. We also have retained relatively light exposure to general obligation bonds, which typically offer lower yields. We have continued to set the fund’s average duration in a modestly long position. June 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New York residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — The Bloomberg Barclays U.S. Municipal Bond Index covers the USD-denominated long-term tax-exempt bond market. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus New York Tax Exempt Bond Fund, Inc. and the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”) Average Annual Total Returns as of 5/31/17 1 Year 5 Years 10 Years Fund 0.98% 2.71% 3.97% Bloomberg Barclays U.S. Municipal Bond Index 1.46% 3.31% 4.58% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus New York Tax Exempt Bond Fund, Inc. on 5/31/07 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in New York municipal securities and its performance shown in the line graph above takes into account fees and expenses. The Index is not limited to investments principally in New York municipal obligations. The Index, unlike the fund, covers the USD-denominated long-term tax-exempt bond market. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York Tax Exempt Bond Fund, Inc. from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2017 Long-Term Municipal Investments - 100.6% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/38 1,000,000 1,148,560 Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/43 1,350,000 1,545,912 Dutchess County Local Development Corporation, Revenue (Health Quest Systems Incorporated Project) 5.00 7/1/35 4,280,000 4,897,518 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 4.00 7/1/41 2,000,000 2,056,780 Glen Cove Local Economic Assistance Corporation, Revenue (Garvies Point Public Improvement Project) 0.00 1/1/45 18,600,000 a 4,636,980 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,402,250 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,500,000 6,272,860 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 5.00 2/15/39 3,000,000 3,526,710 Long Island Power Authority, Electric System General Revenue 1.58 11/1/18 5,000,000 b 5,022,100 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 3,300,000 3,759,294 Long Island Power Authority, Electric System General Revenue 5.00 9/1/36 6,000,000 6,962,760 Long Island Power Authority, Electric System General Revenue 5.00 9/1/45 3,000,000 3,430,770 Metropolitan Transportation Authority, Dedicated Tax Fund Green Bonds (Climate Bond Certified) 5.00 11/15/37 9,825,000 11,672,788 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 12,000,000 14,175,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/27 4,370,000 5,122,995 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 7,576,055 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 11,646,100 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 7,210,000 8,463,531 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/37 3,000,000 3,525,840 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 12,140,000 13,705,089 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 11,760,000 13,263,281 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 5,000,000 5,859,450 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/46 10,000,000 11,591,200 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 10,000,000 10,889,000 Metropolitan Transportation Authority of New York, Revenue (Dedicated Tax Fund) (Green Bonds) 5.00 11/15/38 5,920,000 7,010,760 Monroe County Industrial Development Corp., Revenue (The Rochester General Hospital Projects) 5.00 12/1/46 2,500,000 2,820,250 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/35 800,000 959,896 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/37 1,000,000 1,192,080 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,546,480 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,546,480 New York City, GO 5.00 11/1/19 5,000 5,017 New York City, GO 5.00 8/1/21 10,000,000 11,548,500 New York City, GO 5.00 8/1/23 11,020,000 12,687,546 New York City, GO 5.25 9/1/25 4,000,000 4,219,840 New York City, GO 5.00 8/1/27 8,825,000 9,870,586 New York City, GO 5.00 8/1/27 10,000,000 12,249,100 New York City, GO 5.00 3/1/29 6,645,000 7,765,281 New York City, GO 5.00 8/1/29 5,935,000 6,824,300 New York City, GO 5.00 8/1/30 3,000,000 3,560,250 New York City, GO 5.00 8/1/31 1,735,000 2,046,606 New York City, GO 5.00 8/1/32 2,000,000 2,344,760 8 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York City, GO 5.00 8/1/32 3,820,000 4,485,291 New York City, GO 5.00 8/1/32 13,000,000 15,588,430 New York City, GO 5.00 10/1/32 5,745,000 6,529,135 New York City, GO 5.00 8/1/34 10,885,000 12,665,242 New York City, GO 5.00 8/1/37 5,000,000 5,888,150 New York City Educational Construction Fund, Revenue 6.50 4/1/26 4,220,000 5,030,071 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,836,052 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 5,370,450 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/26 7,250,000 8,310,167 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 5,664,250 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 20,000,000 22,573,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 5,000,000 5,837,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,830,600 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 11,993,767 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 20,000,000 22,903,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/47 4,000,000 4,684,680 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 5,000,000 5,794,050 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 8,185,000 9,376,736 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 19,064,600 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,088,300 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,034,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 5,000,000 5,977,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/30 11,665,000 13,911,679 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/33 5,210,000 6,067,670 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 5,000,000 5,766,350 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 3,250,000 3,755,862 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 8,525,000 a 2,617,431 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/50 15,880,000 a 4,206,294 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 275,000 275,099 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 2,000,000 2,142,420 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 10,000,000 11,132,600 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 5,000,000 5,696,350 10 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 c 10,752,400 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 5,650,000 7,138,266 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,251,700 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 3,915,000 4,359,157 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 1,010,000 1,013,283 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,696,074 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 4,900,206 New York State Dormitory Authority, Revenue (Fordham University) 5.00 7/1/41 1,200,000 1,392,660 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 2,000,000 2,250,020 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/36 2,250,000 2,535,773 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,408,030 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/28 18,335,000 a 14,625,463 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,103,218 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 9,263,715 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 9,000,000 d 9,848,520 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.63 7/1/20 3,500,000 d 3,979,955 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.50 7/1/20 1,500,000 d 1,700,025 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/36 2,000,000 2,371,840 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 7,000,000 8,101,450 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 42,368,509 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 2,700,000 3,061,665 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/35 1,800,000 c 2,000,466 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/40 1,200,000 c 1,308,912 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) (Prerefunded) 6.25 12/1/18 3,000,000 d 3,241,320 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/34 1,000,000 1,138,380 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/39 1,500,000 1,694,205 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/44 1,500,000 1,670,880 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/36 2,000,000 2,322,560 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/37 1,000,000 1,158,920 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/38 6,300,000 7,111,503 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/40 2,450,000 2,825,953 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,396,100 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/36 2,000,000 2,320,120 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/40 5,590,000 6,322,793 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/38 7,230,000 8,265,842 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 17,273,120 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 9,965,000 10,701,812 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 8,620,000 10,169,790 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 8/15/36 2,625,000 3,006,675 12 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 3,840,000 4,441,882 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 25,000 d 26,831 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 d 5,366 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 d 5,366 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 5,000,000 6,032,650 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 7,000,000 8,020,320 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/29 3,000,000 3,495,870 New York State Energy Research and Development Authority, PCR (Niagara Mohawk Power Corporation Project) (Insured; AMBAC) 2.58 12/1/26 8,000,000 b 7,760,000 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.70 8/1/32 5,300,000 b 4,783,250 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/21 10,000,000 10,437,600 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/24 4,000,000 4,603,680 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/41 15,000,000 17,976,750 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 8/15/37 4,025,000 4,510,737 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 11/15/31 6,000,000 7,193,520 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 55,000 55,741 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 535,000 563,157 New York State Thruway Authority, General Revenue 5.00 1/1/42 3,500,000 3,951,045 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 1/1/41 2,500,000 2,875,825 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 19,375,125 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 6,330,000 6,855,580 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 1,100,000 1,213,410 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 1,800,000 1,940,976 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 12,500,000 13,667,000 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/23 2,250,000 2,602,305 Onondaga County Trust for Cultural Resources, Revenue (Abby Lane Housing Corporation Project) 5.00 5/1/40 1,000,000 1,140,030 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 11,017,000 Port Authority of New York and New Jersey, (Consolidated Bonds, 178th Series) 5.00 12/1/24 4,465,000 5,311,073 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 5,000,000 6,069,650 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/32 4,100,000 4,696,632 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/35 5,000,000 5,799,750 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,375,000 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 5,000,000 5,650,750 14 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.6% (continued) Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 5,000,000 6,004,350 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 2,025,000 2,293,535 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/31 2,370,000 2,644,754 Suffolk Tobacco Asset Securitization Corporation,
